J-S13034-20


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    IN THE INTEREST OF: R.D., A                :   IN THE SUPERIOR COURT OF
    MINOR                                      :        PENNSYLVANIA
                                               :
                                               :
    APPEAL OF: J.D. AND D.R.,                  :
    BIOLOGICAL PARENTS                         :
                                               :
                                               :
                                               :   No. 1836 MDA 2019

          Appeal from the Dispositional Order Entered October 10, 2019
       In the Court of Common Pleas of Centre County Juvenile Division at
                        No(s): CP-14-DP-0000014-2017

    IN THE INTEREST OF: A.D., A                :   IN THE SUPERIOR COURT OF
    MINOR                                      :        PENNSYLVANIA
                                               :
                                               :
    APPEAL OF: J.D. AND D.R.,                  :
    BIOLOGICAL PARENTS                         :
                                               :
                                               :
                                               :   No. 1837 MDA 2019

           Appeal from the Dispositional Order Entered October 9, 2019
       In the Court of Common Pleas of Centre County Juvenile Division at
                        No(s): CP-14-DP-0000016-2017


BEFORE: STABILE, J., DUBOW, J., and PELLEGRINI, J.*

MEMORANDUM BY PELLEGRINI, J.:                            FILED APRIL 03, 2020

        J.D. (Father) and D.R. (Mother) (collectively, Parents) appeal from the

orders entered in the Court of Common Pleas of Centre County (trial court)

adjudicating dependent their two daughters, R.D. (born August 2003) and



____________________________________________


*   Retired Senior Judge assigned to the Superior Court.
J-S13034-20


A.D. (born April 2010) (collectively, Children), and placing them in kinship

care. We affirm.

                                      I.

       Father and Mother are the natural parents of two sons, T.D. (born July

2001) and D.D. (born December 2006) as well as two daughters, R.D. and

A.D.   In 2011, Centre County Children and Youth Services (CYS) opened

protective services with the family because of concerns with home conditions,

mental health concerns with the children and truancy issues.       Protective

services ended in 2012 but were resumed in 2016 and have remained open.

In May 2017, all four minors were adjudicated dependent but remained in the

family home.    However, in July 2017, T.D. was placed in a group home

because of allegations that he sexually assaulted R.D., which CYS investigated

and determined to be true. That same month, R.D. was admitted into an

inpatient psychiatric facility for two weeks.   Upon her discharge, she was

referred to a psychologist for trauma therapy and prescribed medication.

       In September 2017, D.D. was placed in a group home because of,

among other reasons, violent behavior and suicidal threats.      His behavior

improved at the group home and, in February 2018, he returned home.

However, when D.D.’s behavior regressed in the home and R.D. began to miss

school, have panic attacks and allow her personal hygiene to decline. After

she attacked D.D. and threatened her family, R.D. was admitted again into




                                    -2-
J-S13034-20


inpatient psychiatric treatment in April 2018. A week later, on April 20, 2018,

D.D. was placed back in the group home.

      When R.D. returned home, though, she improved greatly, as did her

younger sister, A.D. Both were regularly attending school and counseling and

by all indications were thriving.   Additionally, home conditions, which had

always been a concern, had steadily improved. T.D. and D.D. had caused

substantial property damage, including broken walls and exposed electrical

wires, which were repaired since they left the house. As a result, on January

19, 2019, the trial court determined that Children were no longer dependent

and terminated supervision but ordered that protective services remain open

for CYS to monitor the condition of the home and ensure Children were

attending school and counseling.

      According to CYS, R.D. began to decline when supervision ended. By

March 2019, she showed signs of depression, including locking herself in her

room and poor personal hygiene. This continued through the end of the school

year with her frequently missing school, as well as A.D. regularly being tardy

at her school. Around this time, CYS also began to see the condition of the

home regressing from its past improvement.

      Children began the new school year in August 2019. After attending the

first day, R.D. was absent for the next two weeks.      During this time, CYS

continually sent a caseworker for home visits but she was unable to make

contact with anyone, even though R.D. was presumably home as well as one


                                     -3-
J-S13034-20


of Parents’ cars being in the driveway. Concerned with the situation, a CYS

caseworker spoke with A.D. at her school. She related that R.D. had been

sick and was often unable to get out of bed. When asked about counseling,

A.D. said that she had started seeing a new therapist but R.D. was no longer

seeing hers. This was the first time that CYS learned that neither R.D. nor

A.D. were seeing their original psychiatrist. Just a few weeks before, Parents

told CYS that they had no plans to withdraw Children from therapy with their

psychiatrist and seek someone new.

     The relationship between CYS and Parents continued to deteriorate

when CYS began to suspect that T.D. was visiting the home without

supervision. T.D. turned 18 at the end of July 2018 and decided to leave the

care of CYS.   Because he was living nearby and never completed sexual

offender counseling, CYS told Parents that T.D. could not live at the house or

have unsupervised contact with Children. However, during a visit to the home

in August 2019, CYS observed T.D.’s duffle bag and Mother admitted that she

was doing his laundry. During another visit, Mother told CYS that she would

no longer provide information about T.D. to CYS.

     Based on these accumulating concerns, on September 16, 2019, CYS

filed dependency petitions for Children, alleging that they lacked proper

parental care or control. The trial court appointed counsel for Parents and a

guardian ad litem (GAL) for Children and scheduled a hearing for September

27, 2019.   Before the scheduled hearing, CYS confirmed that R.D. was no


                                     -4-
J-S13034-20


longer seeing her therapist and was now on a waitlist for a new therapist.

When CYS indicated that it intended to request the removal of Children from

the home, Parents requested a continuance that was granted under the

condition that they agree to a safety plan with CYS and sign releases for all

information pertaining to Children. After Parents complied, the dependency

hearing was continued to October 9, 2019.

       At that hearing, CYS presented Nicole Williams (Williams), a CYS

caseworker assigned to the family since 2015.      Besides relating the above

history and concerns, Williams updated the trial court on Children’s school

attendance. A.D. had been late for school at least six times since beginning

the school year.      Williams suggested that A.D. ride the bus to school but

Parents insisted they drive her so she did not have to wake up early. As for

R.D., she had recently enrolled in virtual school because she was absent for

the first month of school and her issues with anxiety. Despite being enrolled

for only a week, R.D. was almost 12 hours behind on her homework within

the first week of virtual school.1 Williams worried about R.D. being left home

alone during the day because of her mental health history.2          Williams

contrasted this with R.D.’s previous success when she was attending school,


____________________________________________


1 Williams explained that in virtual school, the students have to work four
hours per day, 20 hours per week. R.D. was 2.8 days behind in her homework.

2Counsel for both Parents and Children clarified that the school district did
not require R.D., who is 16, to be supervised at home to complete her work.


                                           -5-
J-S13034-20


participating in extra-curricular activities and receiving services. Williams also

reiterated her concern with T.D. having unsupervised contact with R.D. and

A.D., especially since Mother seemed to minimize the seriousness of T.D.’s

past conduct with R.D.

      CYS also presented Maria Andrews (Andrews), a counselor with Youth

Services Bureau, a service provider of CYS. When she visited the home less

than a week earlier on October 3, 2019, there was a strong smell of cat urine

and dog feces in the house along with garbage, dirty dishes and rotten food.

When she went into the basement, she saw several piles of dog feces left by

the family’s newly-adopted dog.      When she returned for another visit, the

smell of dog feces was still in the house.

      Williams and Andrews recommended that Children be placed with their

maternal uncle in Mercer County. Mother opposed removal and refuted the

concerns expressed by CYS, including denying that T.D. was residing at the

home.     Despite these refutations, the trial court adjudicated Children

dependent and, over the objection of Parents and the GAL, placed them in

kinship placement.    Under the trial court’s order, the next hearing on the

Children would be held on March 24, 2020. On November 7, 2019, Parents

filed a notice of appeal along with a statement of matters complained of on

appeal under Pa.R.A.P. 1925(a)(2)(i) and (b).         The trial court issued its




                                      -6-
J-S13034-20


Pa.R.A.P. 1925(a) opinion on December 5, 2019. Parents now challenge the

trial court’s dependency and placement determinations.3

                                               II.

       Parents claim that the trial court committed an abuse of discretion in

adjudicating Children dependent because there was not clear and convincing

evidence that Children were lacking proper care and control. Parents divide

their claim into six separate arguments that we address individually. Before

addressing these arguments, we review our guiding principles.

       [T]he standard of review in dependency cases requires an
       appellate court to accept the findings of fact and credibility
       determinations of the trial court if they are supported by the
       record, but does not require the appellate court to accept the
       lower court’s inferences or conclusions of law. Accordingly, we
       review for an abuse of discretion.

In re R.J.T., 9 A.3d 1179, 1190 (Pa. 2010) (citation omitted).

       [T]he scope of review is limited in a fundamental manner by our
       inability to nullify the fact-finding of the lower court. We accord
       great weight to this function of the hearing judge because [the
       court] is in the position to observe and rule upon the credibility of
       the witnesses and the parties who appear before [the court].
       Relying upon [the court’s] unique posture, we will not overrule
       [its] findings if they are supported by competent evidence.

In re A.H., 763 A.2d 873, 875 (Pa. Super. 2000) (quotation omitted).

       Section 6302 of the Juvenile Act defines a “dependent child,” in relevant

part, as one who:


____________________________________________


3The GAL for Children did not appeal from the trial court’s orders and has not
submitted a brief in this appeal.


                                           -7-
J-S13034-20


      is without proper parental care or control, subsistence, education
      as required by law, or other care or control necessary for his
      physical, mental, or emotional health, or morals. A determination
      that there is a lack of proper parental care or control may be based
      upon evidence of conduct by the parent, guardian or other
      custodian that places the health, safety or welfare of the child at
      risk, including evidence of the parent’s, guardian’s or other
      custodian’s use of alcohol or a controlled substance that places
      the health, safety or welfare of the child at risk[.]

42 Pa.C.S. § 6302.

      A court may adjudicate a child as dependent if the child meets the

statutory definition by clear and convincing evidence. See In re E.B., 898
A.2d 1108, 1112 (Pa. Super. 2006). That is, the evidence must be “so clear,

direct, weighty, and convincing as to enable the trier of facts to come to a

clear conviction, without hesitancy, of the truth of the precise facts in issue.”

Matter of C.R.S., 696 A.2d 840, 845 (Pa. Super. 1997). “[T]he dependency

of a child is not determined ‘as to’ a particular person, but rather must be

based upon two findings by the trial court:      whether the child is currently

lacking proper care and control, and whether such care and control is

immediately available.”    In re J.C., 5 A.3d 284, 289 (Pa. Super. 2010)

(citations omitted).

                                       A.

      Parents first argue that the trial court relied on its previous dependency

adjudications of T.D. and D.D. in finding Children dependent.           Parents,

however, did not raise this issue in their Pa.R.A.P. 1925(b) statement of errors

complained of on appeal. By failing to do so, Parents have waived the issue.


                                      -8-
J-S13034-20


See   Pa.R.A.P.   1925(b)(4)(vii)    (“[i]ssues   not   included   in   the   [Rule

1925(b)s]tatement ... are waived”).

      Even if preserved, we would find that this claim lacks merit.           In its

findings of fact, the trial court included the family’s history with CYS, including

the dependency and placement of T.D. and D.D., in order to give a complete

background and explain its concerns for Children and what they have

experienced in the home through the years.         The trial court’s dependency

determination for Children was limited to the evidence about them after the

termination of supervision in January 2019. Consideration of the brothers’

history, particularly in regards to T.D. and R.D., was proper to the extent it

explained the mental health concerns of Children. Accordingly, the trial court

did not improperly rely on its prior dependency determinations.

                                        B.

      Next, Parents argue that the trial court lacked a sufficient factual basis

to conclude Children, particularly R.D., declined after the termination of court

supervision in January 2019. To the contrary, the trial court provided ample

factual basis for this finding in its Pa.R.A.P. 1925 opinion:

      [CYS’s] evidence at the October 9, 2019 hearing included
      testimony detailing the history of the family’s involvement with
      service providers since dependency was terminated for the girls.
      This included the fact that, one day after dependency was
      terminated, R.D. missed a counseling appointment with her
      trauma therapist, and she missed two days of school the next
      week. Counseling had been established for both girls due to the
      trauma associated with the violence in the home and overall
      conditions, their brothers’ removal from the home, and social
      service agencies being in and out of their lives for such a long

                                       -9-
J-S13034-20


     period of time. For R.D., the counseling was also critical in terms
     of addressing trauma associated with the sexual assault involving
     TD. The concerns over missed school and counseling were timely
     addressed with the family.

     By March of 2019, R.D. exhibited signs of signiﬁcant depression.
     Her hygiene regressed to a point where she would not shower,
     wash, or change her clothes, and she began regularly missing
     appointments and locking herself in her bedroom and refusing to
     come out.      Home conditions ﬂuctuated between minimally
     acceptable and deplorable, as detailed by the testimony regarding
     food debris and garbage laying around the house, animal feces
     and a urine odor through-out the home, and, on one occasion,
     dried-up vomit throughout the bathroom. This issue is addressed
     further below.

     By the end of the 2018/2019 school year, R.D. was missing a lot
     of school, and A.D. had been tardy or late nine days. Truancy and
     tardiness continue to be a signiﬁcant problem in the 2019/2020
     academic year. Parents have not been successful in ensuring that
     either of the girls attends school consistently and in accordance
     with the school schedule. Evidence at the October 9, 2019 hearing
     established that R.D. had been to school only a handful of days
     from the time school started on August 26, 2019 until September
     27, 2019. This information did not come from Parents initially. In
     fact, in response to inquiries by the family’s reuniﬁcation worker
     about how things were going, Mother responded that everything
     was going ﬁne. The reuniﬁcation worker later received reports
     that R.D. had missed approximately two weeks of school. There
     were initial reports that R.D. might be ill with a contagious
     disease, and Mother reported having taken her to the emergency
     room in early September. Parents report that R.D. is not able to
     attend public school because of high anxiety associated with
     leaving the home. This is also corroborated to some degree by
     reports from a school counselor that R.D. would arrive at school
     and refuse to get out of the car, requiring school staff to help
     remove her and bring her into the school. She ultimately refused
     to go to school altogether. R.D. was often left home alone during
     this time, despite what appear to be signiﬁcant issues with
     depression, a history of self-harm and suicidal ideation, and
     possibly a physical illness for which she was taken to the
     emergency room. [CYS] workers were not able to make contact
     with the family during much of this time despite repeated
     attempts.

                                   - 10 -
J-S13034-20


     By the time of the October 9 hearing, R.D. had been enrolled in
     State College Area High School’s Virtual school. She had been
     enrolled in the virtual school program on September 27, 2019,
     which was the day originally scheduled for the dependency
     adjudication in this case but then continued at Parents’ request.
     (See Order dated September 27, 2019). As of the October 9
     hearing, R.D. was already 2.8 days behind in her virtual school
     work. The Agency was advised by the school that action would be
     taken before the magisterial district court regarding R.D.’s
     truancy.

     In September of 2019, [CYS] learned that both R.D. and A.D. had
     stopped seeing their counselor, Pam McCloskey, in August. This
     information was not originally provided by Parents. Rather, it was
     ﬁrst brought to the attention of the reuniﬁcation counselor
     working with the family in September of 2019 when she went to
     A.D.’s school to see her because she had received reports of R.D.’s
     truancy and was unable to make contact with the family for
     approximately two weeks despite multiple visit attempts at the
     home.

     CYS testimony established that part of the concern regarding
     R.D.’s truancy is for her overall emotional and mental wellbeing.
     Over the course of the years working with the family, [CYS] and
     service providers have observed R.D. to enjoy school and
     extracurricular activities, and to thrive in that environment.
     Signiﬁcant concern exists with respect to R.D.’s lack of exposure
     to peers, outside activities, and the environment outside the home
     in general. These circumstances are exacerbated by the facts that
     R.D. is not seeing an individual counselor and that she has a past
     history of self-harming behavior and aggression toward family
     members at times.

     [CYS] testimony established that A.D. was observed to be
     emotionally volatile at times, and that Mother’s manner of
     comforting her in those situations was excessive and inappropriate
     physical contact that undermined the work and efforts of the
     reuniﬁcation team, including the family, to establish personal
     boundaries essential to the wellbeing of the family and its
     individual members, including A.D. A.D. was observed to be
     invasive of others’ physical space and to ﬂaunt herself around
     other family members. A.D. was also observed to refuse any food
     offered in the family home; this had been a problem for D.D. and
     T.D. in the past as well.

                                   - 11 -
J-S13034-20


      Evidence also demonstrated concerns about the possibility that
      T.D. may be having unsupervised contact with R.D. and A.D. This
      was largely based on [CYS] seeing T.D.’s suitcase and dufﬂe bag
      ﬁlled with clothes in his bedroom on one or two occasions, and the
      fact that [CYS] knew T.D. had returned to the area but did not
      know his whereabouts or living arrangements. The evidence
      established that Parents had not been forthcoming or cooperative
      with [CYS] about information relating to T.D.’s whereabouts and
      contact with the family.

      In sum, the evidence presented by [CYS] at the October 9, 2019
      hearing demonstrated that the girls were, once again, having
      excessive absences from school and/or tardy days, that both were
      exhibiting behaviors indicative of emotional instability, that their
      counseling had been signiﬁcantly interrupted, (and had been
      effectively terminated for R.D.), that home conditions had
      worsened to the point of being completely unsanitary, that
      signiﬁcant concerns existed with respect to whether the girls were
      being appropriately cared for and supervised, and that Parents
      were not being forthcoming or cooperative with [CYS] and service
      providers.

Trial Court Opinion (T.C.O.), 12/5/19, at 5-8.

      Here, the trial court reviewed the record and credited CYS’s testimony

in concluding that Children declined after January 2019. The trial court, sitting

as the finder of fact, is in the best position to make that factual determination,

and we are bound to accept that determination so long as it is supported in

the record, which, as thoroughly summarized by the trial court, it is.

                                       C.

      In their next argument, Parents claim that the trial court erred to the

extent it determined Children were dependent based on missing or being late

for school.   Parents emphasize that there was no evidence Children were




                                     - 12 -
J-S13034-20


failing any classes. As for R.D., Parents note, Mother cooperated with the

school district in enrolling her in virtual school due to her extended absences.

       Parents’ argument, however, really amounts to a disagreement with the

trial court’s concern about the educational needs of Children. The trial court’s

finding that Parents were not providing the necessary support of those needs

is supported by the record. As noted above, after January 2019, R.D. began

again to miss school and A.D. was continually tardy because Parents would

not get her to school on time. Additionally, R.D. was almost entirely absent

for the first month of school from August to September 2019.         When she

enrolled in virtual school at the end of September 2019, she fell behind nearly

three days into her assignments within just the first week.4 This is sufficient

to support the court’s finding that the educational needs of Children were not

being met, which was just of several concerns that the trial court relied on in

adjudicating them dependent.

                                               D.

       Parents next claim that there was an insufficient factual basis for the

trial court to conclude that conditions in the home had deteriorated. Parents



____________________________________________


4 Parents dispute that R.D. was 2.8 days behind in her work, as Mother
testified that it was assignments and not hours. See N.T., 10/9/19, at 102.
In contrast, Williams testified that she spoke to R.D.’s counselor in charge of
the virtual school; she explained that R.D. was 2.8 days behind and a day
equaled four hours of work. See id. at 38. On this dispute, the trial court
credited Williams’ testimony and we are bound to accept its finding.


                                          - 13 -
J-S13034-20


fault the trial court for crediting Andrews’ testimony over Mother and argue

that the unsanitary conditions in the home, including dog feces and black

smears, could have been easily remedied.

       To the extent Parents argue the trial court erred in crediting the

testimony of Andrews over Mother, which they argue the trial court did out of

“bias and preference,” we disagree. We are required to accept the trial court’s

credibility determinations that are supported by the record. See In re L.Z.,

111 A.3d 1164, 1174 (Pa. Super. 2015) (citation omitted).5 Andrews testified

that the home was in poor condition even after the dependency petitions were

filed, which included her home visit on October 3, 2019. See N.T., 10/9/19,

at 69-70. There was a smell of dog feces, cat urine, garbage and rotten food.
Id. at 70. In the kitchen, there was a ham bone left out covered in flies. Id.

Meanwhile, in the basement, there was dog feces that was picked up but not

scrubbed, and throughout the house there were black smears. Id. at 71-72.

As the trial court noted, the conditions of the home have been a source of

continuing concern through the years, with the conditions sometimes

improving through help with service providers and then deteriorating when

there has been a lack of supervision. See T.C.O. at 9-10. We find no error


____________________________________________


5Parents attempt to attack the trial court’s crediting of Andrews that there
was a ham bone wedged in R.D.’s bed between the mattress and the frame.
See N.T., 10/9/19, at 70. Mother refuted this by claiming it was a dog toy.
Id. at 91. Again, the trial court is in the best position to make this factual
determination and simply credited Andrews’ testimony over Mother’s.


                                          - 14 -
J-S13034-20


in the trial court crediting Andrews’ testimony and finding that the conditions

of the home had again regressed and created an unsafe environment for

Children.

                                               E.

       Parents also argue that the trial court placed undue emphasis on T.D.’s

decision to not remain in the care of CYS when he turned 18 years of age in

July 2019. Parents acknowledge the trial court disavowed that it was relying

on this fact in its dependency adjudication for Children, but emphasize that

CYS expressed their concern at the hearing about T.D. choosing to leave the

care of CYS. However, as Parents concede, the trial court expressly stated

that it did not find T.D.’s decision to be particularly relevant to its dependency

determination.     See id. at 10.       To the extent that it did, it did so only in

reference to R.D. and its concern with T.D. having unsupervised contact with

her because of past abuse.6 We find no error.

                                               F.

       Finally, in their last argument challenging dependency, Parents claim

the trial court again placed undue emphasis on Children being withdrawn from




____________________________________________


6  We also note that Parents leaving Children unsupervised with T.D. could
meet the definition of “child abuse” for “intentionally, knowingly, or recklessly
... [c]reating a likelihood of sexual abuse or exploitation of a child through any
recent act or failure to act.” 23 Pa.C.S. § 6303(b.1)(6).


                                          - 15 -
J-S13034-20


counseling with their original psychiatrist and seeking a new therapist for both.

On this issue, the trial court explained its finding:

      The Court did not find the fact of a change, in and of itself, to be
      of critical concern; however, there was a substantial interruption
      in much-needed therapy for the girls as a result, and a lack of
      communication by Parents with [CYS] and service providers on
      this important issue. This is particularly problematic with respect
      to R.D., who was exhibiting substantial emotion and mental health
      difficulties during this time. Testimony established that R.D. was
      working with Mother and Mother’s therapist to some degree, but
      had not engaged in her own, individual counseling. The Court was
      not persuaded by Mother’s testimony suggesting that R.D. refused
      to see the former therapist and that she was doing all she could
      to have R.D. establish a new therapist.

T.C.O. at 10-11.

      As the trial court observes, Parents have the right to determine which

therapist the Children will see.     However, by doing so, Parents’ decision

resulted in R.D., who the trial court found had been declining since the

beginning of 2019, to be left without any individual counseling and no

prospects of obtaining a new psychiatrist anytime soon.       Coupled with the

Parents’ failure to inform CYS of the sudden change, we discern no abuse of

discretion in the trial court concluding that Parents were not doing enough to

ensure the mental health of Children, and that along with all of the above-

discussed concerns, determined that Children lacked proper parental control.

Accordingly, because there is clear and convincing evidence meeting the

standard set at 42 Pa.C.S. § 6302 for finding the Children dependent, the trial

court did not abuse its discretion in so holding.




                                      - 16 -
J-S13034-20


                                      III.

      Parents also argue that the trial court erred in placing Children with their

maternal uncle rather than allowing them to remain in the home. Regarding

whether a child should be removed from parental control:

      The law is clear that a child should be removed from her parent’s
      custody and placed in the custody of a state agency only upon a
      showing that removal is clearly necessary for the child’s well-
      being. In addition, this court had held that clear necessity for
      removal is not shown until the hearing court determines that
      alternative services that would enable the child to remain with her
      family are unfeasible.

In re A.B., 63 A.3d 345, 349-350 (Pa. Super. 2013) (citation omitted).

“Ultimately, a hearing court is given broad discretion in meeting the goal of

entering a disposition ‘best suited to the protection and physical, mental, and

moral welfare of the child.’” In re S.M., 614 A.2d 312, 315 (Pa. Super. 1992)

(citation omitted).

      Like their dependency argument, Parents’ claim against placement

really amounts to a disagreement with the trial court. In their two-paragraph

argument, Parents cite no case law demonstrating that the trial court erred in

determining that kinship placement was the least restrictive placement that

meets the needs of Children. While it is true, as Parents point out, that there

had previously been improvement in R.D. and A.D., the trial court had ample

record support for concluding that the needs of the Children were not being

met at the time of the October 2019 dependency hearing. Besides the ongoing

concerns pertaining to their educational and mental health needs, there was


                                     - 17 -
J-S13034-20


evidence that the sanitary conditions of the home had worsened merely days

before the hearing. As we found concerning dependency, the trial court is in

the best position to determine the disposition best suited to the physical,

mental, and moral welfare of Children.             Because Parents have failed to

demonstrate that the trial court erred in that decision, we find that this claim

merits no relief.7

       Orders affirmed.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 04/03/2020




____________________________________________


7 We further note that Parents have waived this claim by failing to raise it in
their Pa.R.A.P. 1925 statement.

                                          - 18 -